DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a method of monitoring a biological event using a wearable device comprising a puck component having first and second moisture sensors and a strip component comprising corresponding first and second circuits, wherein a first determination is made of a drop in moisture level meeting first and second predetermined thresholds, and a second determination of which of the first and second sensors received a moisture measurement, wherein a detection is based on a weighted combination of the first and second determinations. Additionally, the prior art of record does not disclose a method wherein detection is based on a third determination of whether both the first and second sensors detected moisture based on predetermined thresholods. The closest prior art of record, U.S. Patent 8,698,641 to Abraham et al., discloses a method of monitoring a biological event with a wearable device 20 comprising a puck component 110 and strip component 101 and 102, as shown in figure 5, wherein moisture measurements are compared to predetermined thresholds to identify an event type, as disclosed in column 2, lines 25-34. However, Abraham discloses in column 15, line 64, to column 16, line 3, the step of determining the location of moisture in addition to the first determination of identifying a rise or drop of moisture level, but does not disclose any correlation between the two determinations. Abraham .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781